Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because:
Figs. 12A and 12B in the set of drawings received on 6/8/2020 raises an objection to the drawings as these two separate figures are improperly connected. These two separate figures should be shown as separate figures without the lines linking the two drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“zone of transition” part of the lenticular volume recited in independent claims 1 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-21 are objected to because of the following informalities:  
Independent claims 1 and 19 recite the limitation:
the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face” 
and 

This should be changed to:
“wherein the zone of transition has, in a view along the optical axis, a width which is larger than  width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face” 
and 

Claims 3-18 and 20-21 are objected to as well, based on dependency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Independent claims 2 and 19 both recite the limitation:
“wherein the zone of transition has, in a view along the optical axis, a width which is larger than the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face” 

The limitation never defines where on the anterior face the hypothetical edge cut is made. For instance, is the hypothetical edge cut made at the edge of the anterior and posterior faces? Or is the hypothetical edge cut made at a halfway point between the edge of the anterior and posterior faces and the optical axis. Or is the limitation stating that a hypothetical cut perpendicularly along anywhere between the anterior and posterior faces will be smaller than the zone of transition along the optical axis? Or is it somewhere else? There are multiple places where a hypothetical edge cut could be made between the anterior and posterior faces. For this examination the interpretation taken is that applicant is referring to the peripheral edges of the posterior and anterior faces.

	Additionally, with respect to claim 6, claim 6 recites the limitation “wherein the second portion is concavely curved” which is indefinite. This claim does not claim relative to what the second portion is concavely curved, which can be interpreted in multiple ways. For this examination based on the disclosure, the second portion is interpreted as being concavely curved to the axis of vision.

Additionally, with respect to claims 17 and 18, claim 17 and 18 recite the limitations “wherein a peripheral end of the zone of transition is angled” and “wherein a peripheral end of the zone of transition is acute” respectively which are indefinite. These claims do not claim relative to what that peripheral end of the zone of transition is angled or acute. For example, is the peripheral end of the zone of transition angled relative to the optical axis, or is it relative to the anterior face, or is it relative to the posterior face, or is it relative to something else? For this examination, the interpretation taken is that the peripheral end of the zone of transition is relative to the optical axis. However, regardless if this is correct or not, the claims need to specify relative to wat the peripheral end is angled or acute to.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 2, 4-8,11-19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 21-22, 26-27 of U.S. Patent No.10682256 hereafter referred to as Pat ‘256. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘256 anticipates all of limitations as outlined below.

Independent claims:
Regarding claim 2:
A treatment apparatus for surgical correction of defective vision of an eye [see claim 1 “A treatment apparatus for surgical correction of defective vision of an eye”], the treatment apparatus comprising:
a laser device including a laser, optics and a 3D focus shifting device, wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation [see claim 1… “a laser device including a laser, optics and a 3D focus shifting device, wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation”];
the control device being programmed with an algorithm that controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea, the lenticular volume being structured such that removal of the volume the control device being programmed with an algorithm that controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea, the lenticular volume being structured such that removal of the volume effects the correction of the defective vision”]; and
the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a curved posterior face, an anterior face [see claim 5… “the control device is programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a posterior face and an anterior face”] and a zone of transition between the posterior face and the anterior face, wherein the zone of transition has, in a view along the optical axis, a width which is larger than the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face [see claim 5… “wherein the posterior face and the anterior face have borders that are 
connected via an edge face, wherein the edge face forms with a plane in which the axis of vision is contained a cut curve, wherein the cut curve has an extension that is, when seen perpendicular to the viewing axis, larger than an extension of one of the following two hypothetical lines: a straight line extending perpendicularly from the border of the posterior face to the anterior face or to an imaginary continuation of the anterior face;  and a straight line extending perpendicularly from the border of the anterior face to the posterior face or to an imaginary continuation of the posterior face” The edge face between the posterior and interior face implies some section of the lenticular volume 


Regarding Claim 19:
A method for surgical correction of defective vision of an eye [see claim 22… “A method for surgical correction of defective vision of an eye”], the method comprising:
isolating a lenticular shaped volume in the cornea by emitting laser radiation into a cornea at different focus positions, the lenticular volume being structured such that removal of the volume effects a correction of the defective vision[see claim 22… “isolating the lenticular volume such that the lenticular volume has a thinnest part of the lenticular volume having a minimum thickness in a range of from 5 to 50 μm, wherein the thinnest part of the lenticular volume is at a location of the lenticular volume which location depends on the defective vision”];
wherein the lenticular volume has a curved posterior face, an anterior face and a zone of transition between the posterior face and the anterior face [see claim 26… “wherein: the lenticular volume has a posterior face and an anterior face”], wherein the zone of transition has, in a view along an optical axis, a width which is larger than the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face [see claim 26… “wherein the edge face forms with a plane in which the axis of vision is contained a cut curve, wherein the cut curve has an extension that is, when seen perpendicular to the viewing axis, larger than an extension of one of the following two hypothetical lines: a straight line extending perpendicularly from the border of the posterior face to the anterior face or to an imaginary continuation of the anterior face, a straight line extending perpendicularly from the border of the anterior face to the posterior face or to an imaginary continuation of the posterior face” The edge face between the posterior and interior face implies some section of the lenticular volume that sits between the anterior and posterior faces. This section including the edge face which sits between the faces is the claimed zone of transition of the lenticular volume]

Regarding claim 4, wherein the zone of transition has a first portion which is uncurved and connects to the anterior face at an angle of 80° to 100° to a viewing axis of the eye or perpendicularly [see claim 6… “the edge face has a first portion opening perpendicularly into the anterior face and a second portion inclined more acutely toward the axis of vision”]

Regarding claim 5, wherein the zone of transition has a second portion which connects to the first section and which is curved [see claim 6… “the edge face has a first portion opening perpendicularly into the anterior face and a second portion inclined more acutely toward the axis of vision”]

Regarding claim 6, see claim 9 of US pat ‘256.

Regarding claim 7, wherein the zone of transition has a second portion which is uncurved and inclined more acutely toward the axis of vision that the first section [see “the edge face has a first portion opening perpendicularly into the anterior face and a second portion inclined more acutely toward the axis of vision”]

Regarding claim 8, see claim 7 of US pat ‘256.

Regarding claim 11, the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a minimum thickness in a range of from 5 to 50 μm at a thinnest part of the lenticular volume, wherein the thinnest part of the lenticular volume is at a location of the lenticular volume which location depends on the defective vision [see claim 1 of US pat ‘256… “the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a minimum thickness in a range of from 5 to 50 μm at a thinnest part of the lenticular volume” and “wherein when the defective vision comprises myopia, the location of the thinnest part of the lenticular volume is at a peripheral edge of the lenticular volume”]

Regarding claim 12, see claim 5 of US pat ‘256.

Regarding claims 13-14, see claims 2-3 of US pat ‘256.

Regarding claim 15, wherein the control device is programmed such that a single one of the following applies:
the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a minimum thickness in a range of from 5 to 50 μm at a thinnest part of the lenticular volume, wherein the thinnest part of the lenticular volume is at a location of the lenticular volume which location depends on the defective vision;  wherein when the defective vision comprises myopia, the location of the thinnest part of the lenticular volume is at a peripheral edge of the lenticular volume;  and wherein when defective vision comprises hyperopia, the location of the thinnest part of the lenticular volume is at or near an axis of vision of the eye.”]

Regarding claim 16, see claim 4 of US pat ‘256.

Regarding claim 17, wherein a peripheral end of the zone of transition is angled [see claim 6… “the edge face has a first portion opening perpendicularly into the anterior face and a second portion inclined more acutely toward the axis of vision” The edge face is at least a peripheral end of the zone.]

Regarding claim 18, wherein a peripheral end of the zone of transition is acute [see claim 6… “the edge face has a first portion opening perpendicularly into the anterior face and a second portion inclined more acutely toward the axis of vision” The edge face is at least a peripheral end of the zone.]

Regarding claim 21, wherein the zone of transition has a first portion which is uncurved and connects to the anterior face at an angle of 80° to 100° to a viewing axis of the eye or perpendicularly [see claim 27…“wherein the control data control the laser device such that the edge face has a first portion opening perpendicularly into the anterior face and a second portion inclined more acutely toward the axis of vision”]


Additionally, claims 1, 12-13, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15 of U.S. Patent No. 9084666 hereafter referred to as Pat ‘666. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘666 anticipates all the limitations of these claims as outlined in the rejection below.

Independent claims
Regarding claim 1
A treatment apparatus for surgical correction of defective vision of an eye [see claim 1…
“A treatment apparatus for surgical correction of hyperopia in an eye”], the treatment apparatus comprising:
a laser device including a laser, optics and a 3D focus shifting device [see claim , wherein the laser device is controlled by a control device and separates corneal tissue a laser device including a laser and scanners, the scanners each comprising mirrors, optics or a combination of mirrors and optics, which is controlled by a control device and which separates corneal tissue by applying laser radiation”];
the control device being programmed with an algorithm that controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea, the lenticular volume being structured such that removal of the volume effects a correction of the defective vision [claim 1… “the control device being programmed with an algorithm that controls the laser device including the laser and the scanners to emit the laser radiation into the cornea at a focus positioned by operation of the laser and the scanners wherein a lenticular volume is isolated in the cornea, the lenticular volume being structured such that removal of the lenticular volume effects a desired correction of hyperopia”]; and
the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a curved posterior face, an anterior face and a zone of transition between the posterior face and the anterior face, wherein the zone of transition has, in a view along the optical axis, a width which is larger than the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face [see claim 1… “the control device being programmed with an algorithm that controls the laser and the scanners to define the lenticular volume to have a posterior face and an anterior face and edges that are connected via an annular edge face, the edge face having, in projection along an optical axis of the eye, a first ring width that is greater than a second ring width that would be created in the projection along the optical axis of the eye by a straight line extending perpendicularly from an edge of the posterior or the anterior face to the other of the posterior or the anterior face or to an imaginary continuation of the posterior face or the anterior face”  The edge face between the posterior and interior face implies some section of the lenticular volume that sits between the anterior and posterior faces. This section including the edge face which sits between the faces is the claimed zone of transition of the lenticular volume.]
.

Regarding Claim 19:
A method for surgical correction of defective vision of an eye [see claim 15… “A method for surgical correction of hyperopia in an eye”], the method comprising:
isolating a lenticular shaped volume in the cornea by emitting laser radiation into a cornea at different focus positions, the lenticular volume being structured such that removal of the volume effects a correction of the defective vision [see claim 15… “separating corneal tissue and isolating and removing a lenticular volume from a cornea by applying laser radiation by application of the laser and the scanners, the removal of the lenticular volume from the cornea effecting a desired refractive correction”];
wherein the lenticular volume has a curved posterior face, an anterior face and a zone of transition between the posterior face and the anterior face, wherein the zone of transition has, in a view along an optical axis, a width which is larger than the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the wherein the lenticular volume has a posterior face and an anterior face, and edges that are connected via an annular edge face, the edge face having in projection along an optical axis of the eye a first ring width which is greater than a second ring width that would be created in the projection along the optical axis of the eye by a straight line extending perpendicularly from an edge of the posterior or the anterior face to the other of the posterior or the anterior face or to an imaginary continuation of the posterior face or the anterior face” The edge face between the posterior and interior face implies some section of the lenticular volume that sits between the anterior and posterior faces. This section including the edge face which sits between the faces is the claimed zone of transition of the lenticular volume.]

Dependent claims:

Regarding claims 13-14, see clams 2-3 of Pat ‘666.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Juhasz et al (US 6110166) hereafter known as Juhasz

Independent Claim:
Regarding Claims 19:
A method for surgical correction of defective vision of an eye [see abstract “method for corneal laser surgery”], the method comprising:
isolating a lenticular shaped volume in the cornea by emitting laser radiation into a cornea at different focus positions [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along a spiral path”. The focal point along the path is understood to be ablating corneal tissue thereby separating by ablation wherever the focal point moves to.], the lenticular volume being structured such that removal of the volume effects a correction of the defective vision [see Col.5 lines 25-30… the correction of a myopic condition”…. Myopia is a type of defective vision];
wherein the lenticular volume has a curved posterior face, an anterior face and a zone of transition between the posterior face and the anterior face, [see Figs 3 and 3B and Col.  5 lines 25-40 “removal of a predetermined volume of stromal (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed” Section of element 36 between elements 38 and 40 is transition zone], wherein the zone of transition has, in a view along an optical axis a width which is larger than the width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face [see 112(b) rejection above as to how this claim is interpreted and see labelled figure directly below rejection to claim 19 which shows the width as claimed].

    PNG
    media_image1.png
    285
    871
    media_image1.png
    Greyscale


Regarding claim 21:
wherein the zone of transition has a first portion which is uncurved and connects to the anterior face at an angle of 80° to 100° to a viewing axis of the eye or perpendicularly [see Fig. 3B element 41 and Col. 5 lines 40-60… in particular “FIG. 3B shows a variation from this shape wherein the anterior concave surface 38' is separated from the posterior concave surface 40' by a substantially flat annular surface 41.” Which shows the periphery of the zone of transition (element 41) connecting the anterior face perpendicularly]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 8-12 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in further view Bendett et al (US 20040243112) hereafter known as Bendett.

Independent claim:
Regarding Claim 2:
A treatment apparatus [see element 10 in Figure 1, Col. 4 lines 65-66 “an apparatus 10 for generating a laser beam” ] for surgical correction of defective vision of an eye [see abstract “for corneal laser surgery”], the treatment apparatus comprising:
a laser device including a laser [see Col. 4 lines 65-67 and Col. 5 lines 1-5…in particular “the apparatus 10 is capable of generating a pulsed laser beam 12 having physical characteristics similar to those of the laser beams generated by a laser system”], optics and a 3D focus shifting device, wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation;
the control device [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path.”  While a controller is not positively claimed, Juhasz uses computer programmed instructions therefore the apparatus of Juhasz inherently needs a computer or processor to function. Therefore, this inherent processor on which the instructions are run on is recited by Juhsaz.] being programmed with an algorithm that controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path”. Juhasz discloses traveling along a path given by programmed instructions. This path is at least following some type of broadly claimed algorithm. ] wherein the removal of a predetermined volume of stromal tissue (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed”,], the lenticular volume being structured such that removal of the volume effects a correction of the defective vision [see Col.5 lines 25-30… the correction of a myopic condition”…. Myopia is a type of defective vision]; and
the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a curved posterior face, an anterior face and a zone of transition between the posterior face and the anterior face [see Figs 3 and 3B and Col.  5 lines 25-40 “removal of a predetermined volume of stromal (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed” Section of element 36 between elements 38 and 40 is transition zone], wherein the zone of transition has, in a view along the optical axis, a width which is larger than the a width of a hypothetical edge cut which is uncurved and which extends perpendicular from the anterior face to the posterior face [see 112(b) rejection above as to how this claim is interpreted and see labelled figure directly below rejection to claim 1 which shows the width as claimed].
Juhasz is silent to the structure of its laser apparatus and therefore does not disclose “a laser device including a laser, optics and a 3D focus shifting device, wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation”	

Since Juhasz is silent as to the exact details of the laser device and Bendett teaches using a 3D focus shifting device and optics to control and deliver laser energy to treat the similar condition of hyperopia, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz by including a focus shifting device and optics similar to that disclosed by Bendett as these are known structures are known structures for directing laser energy to treat the condition of hyperopia. 

    PNG
    media_image1.png
    285
    871
    media_image1.png
    Greyscale


Regarding claim 3:
Juhasz in view of Bendett substantially as claimed including all the limitations of claim 2. Also, Juhasz in view of Bendett discloses the control device being programmed At the present time, myopic corrections of up to approximately thirty diopters can be reasonably expected” and “corrections of hyperopic conditions can be made up to only about fifteen diopters”... also see Col. 2 lines 28-32 “only approximately ten microns thick will result in a one diopter change”].
	However, Juhasz in view of Bendett fails to disclose “wherein the zone of transition has a width of at least 0.1 mm”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to have a thickness of .1mm-.3mm or less as this is a subset of 0-300 micrometers (0-.3mm) .


Regarding claim 4: 
wherein the zone of transition has a first portion which is uncurved and connects to the anterior face at an angle of 80° to 100° to a viewing axis of the eye or perpendicularly [see Fig. 3B element 41 and Col. 5 lines 40-60… in particular “FIG. 3B shows a variation from this shape wherein the anterior concave surface 38' is separated from the posterior concave surface 40' by a substantially flat annular surface 41.” Which shows the periphery of the zone of transition (element 41) connecting the anterior face perpendicularly]


Juhasz in view of Bendett substantially as claimed including all the limitations of claim 2 and 4 which includes a zone of transition that has a first portion. Also, Juhasz in view of Bendett discloses: treating hyperopia with the dr defining a minimum thickness dM with the thickness being in the range of 0-150 micrometers for hyperopia (.[see Col. 2 lines 42-54 of Juhasz... “corrections of hyperopic conditions can be made up to only about fifteen diopters”... and “Furthermore, for a hyperopic correction a generally doughnut shaped volume of stromal tissue, rather than a lens or lentoid shaped volume, needs to be removed.”]. 
	However, Juhasz in view of Bendett fails to disclose “the first portion has a height dR of more than 5 μm, in particular of at least 10 μm”.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to have a first portion have a height of 10 micrometers - 150 micrometers (which recites “the first portion has a height dR of more than 5 μm, in particular of at least 10 μm”) because this is just a subset of ranges of the thickness of the transition zone for hyperopia taught by Juhasz in view of Bendett.




Regarding claim 9: 
portion of stromal tissue to be removed for the correction of hyperopia’] and the first portion has a height dr defining a minimum thickness dm of the lenticular volume at the viewing axis [see Col. 2 lines 42-55 of Juhasz “for a hyperopic correction a generally doughnut shaped volume of stromal tissue, rather than a lens or lentoid shaped volume, needs to be removed” indicating a thickness at the edges away from center. While Juhasz discloses the shape as being generally doughnut shaped, the shape is still interpreted as being a somewhat lens like shape and thus still a lenticular volume]

Regarding claim 10, Col. 5 lines 25-40 of Juhasz [see in particular “removal of a predetermined volume of stromal tissue (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed”] discloses the zone of transition (which is part of the lenticular volume) as being part of the cornea. Thus, Juhasz in view of Bendett discloses the zone of transition is located outside an area corresponding to a scotopic pupil. 

Regarding claim 11,
Juhasz in view of Bendett substantially as claimed including all the limitations of claim 2. Also, Juhasz in view of Bendett discloses the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a thickness range between 0-300 micrometers for myopia and 0-150 micrometers for hyperopia [see Col. 2 lines 42-54 of Juhasz... “At the present time, myopic corrections of up to approximately thirty diopters can be reasonably expected” and “corrections of hyperopic conditions can be made up to only about fifteen diopters”... also see Col. 2 lines 28-32 “only approximately ten microns thick will result in a one diopter change”].
	However, Juhasz in view of Bendett fails to disclose “wherein the zone of transition provides the lenticular shaped volume with an edge thickness of not more than 10 μm”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to have a thickness of 10 micrometers or less as this is a subset of 0-300 micrometers.



Regarding claim 15, 
Juhasz in view of Bendett disclosed the invention substantially as claimed including all the limitations of claim 2. Also, Juhasz in view of Bendett discloses the control device as being programmed with the algorithm that controls the operation of the laser device to treat defective vision that comprises myopia and hyperopia such that the lenticular volume has a thickness range between 0-300 micrometers for myopia and 0-150 micrometers for hyperopia [see Col. 2 lines 42-54 of Juhasz... “At the present time, myopic corrections of up to approximately thirty diopters can be reasonably expected” and “corrections of hyperopic conditions can be made up to only about fifteen diopters”. Also see Col. 2 lines 28-32 “only approximately ten microns thick will result in a one diopter change” These sections indicate a thickness of 0-300 micrometers (or 0-30 diopters) for myopia and a range of 0-150 micrometers (or 0-15 diopters) ]. Also, Juhasz in view of Bendett discloses the minimal thickness being at peripheral edge of the lenticular volume for myopia [see Fig. 3B and Col. 4 lines 20-40… in particular… “FIG. 3 is a cross sectional view of the cornea of the eye as seen along the line 3--3 in FIG. 2 showing a representative portion of stromal tissue to be removed for the correction of myopia” Fig. 3 shows that for myopia the minimal thickness is at the peripheral edges] and the minimal thickness being at the axis of vision  [see Col. 2 lines 50-55… “Furthermore, for a hyperopic correction a generally doughnut shaped volume of stromal tissue, rather than a lens or lentoid shaped volume, needs to be removed” A doughnut shape indicates a minimal thickness at the center]
However, Juhasz does not explicitly disclose “a minimum thickness region having a minimum thickness in a range of from 5 to 50 micrometers. 
It would also be obvious to one having ordinary skill in the art at the time the invention was made to further modify Juhasz in view of Bendett to choose “a minimum thickness region having a minimum thickness in a range of from 5 to 50 micrometers” because at the very least 5-50 micrometers is a subset of possible ranges recited for the thickness of the lentoid as disclosed by Juhasz in view of Bendett.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in view of Bendett as applied to claims 2, 4 above, and further in view of Tang et al (US 6409718) hereafter known as Tang.


Juhasz in view of Bendett discloses the invention substantially as claimed including all the limitations of claims 2 and 4. However, Juhasz in view of Bendett only discloses the zone of transition only has a first portion which is uncurved.
Tang discloses that in the analogous art of ophthalmic surgery, after removal of tissue in the cornea tissue regrowth can occur causing new problems [see Col. 1 lines 39-51.... “The induced hyperopia is caused by corneal re-growth or regression after the laser refractive surgery away from the corneal surface 202 initially after ablation.”] 
Furthermore, Tang discloses that one way to avoid problems caused by tissue growth is to create curved transition regions at the ends of the removed section of cornea with the regions that extend further into corneal tissue [see Fig. 3C elements 52 and 50 and Col. 5 lines 33-45... “In FIG. 3c, transition regions 50 and 52 are formed in the corneal surface near the lengthwise ends 44, 46 of the cylindrical-shaped ablation 38. The transition regions 50, 52 have an additional depth with respect to a central portion 49 of the ablated corneal surface” ] 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to program the device to include curved transitions zones between the flat edges and the posterior face of the lenticular shaped volume similar to that disclosed by Tang to help prevent problems from occurring due to tissue regression.

Regarding claim 6:

	However, Juhasz in view of Bendett in view of Tang fails to disclose “wherein the second portion is concavely curved
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett in view of Tang to program the algorithm to control the laser device such that the “continuously curved portion is concave” because there are only two ways to program the laser with a continuous curve (either concave or convex relative to the optical axis of the eye that passes through the front face of the cornea) and concave is one of those two ways. 

Claims 7, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in view of Bendett as applied to claims 2, 4 above, and further in view of Tang and Raksi et al (US 20090118718) hereafter known as Raksi

Juhasz in view of Bendett discloses the invention substantially as claimed including all the limitations of claims 2 and 4.
However, Juhasz in view of Bendett fails to disclose “wherein the zone of transition has a second portion which is uncurved and inclined more acutely toward the axis of vision that the first section” as recited by claim 7, “wherein a peripheral end of the zone of transition is angled” as recited by claim 17, or “wherein a peripheral end of the zone of transition is acute” as recited by claim 18.
The induced hyperopia is caused by corneal re-growth or regression after the laser refractive surgery away from the corneal surface 202 initially after ablation.”] 
Furthermore, Tang discloses that one way to avoid problems caused by tissue growth is to create second transition regions at the ends of the removed section of cornea with the regions that extend further into corneal tissue [see Fig. 3C elements 52 and 50 and Col. 5 lines 33-45... “In FIG. 3c, transition regions 50 and 52 are formed in the corneal surface near the lengthwise ends 44, 46 of the cylindrical-shaped ablation 38. The transition regions 50, 52 have an additional depth with respect to a central portion 49 of the ablated corneal surface” ] 
Raksi discloses using an edge that is inclined acutely towards the axis of vision (ie “wherein the zone of transition has a second portion which is uncurved and inclined more acutely toward the axis of vision that the first section” of claim 7, “a peripheral end of the zone of transition is angled” of claim 17 and “wherein a peripheral end of the zone of transition is acute” of claim 18) creates a configuration that enhances biomechanical integrity of the eye after corneal surgery [see para 35… “the sidecut 54 is preferably formed at an acute angle with respect to an optical axis, Z, associated with the optical axis of the cornea 40.  This sidecut 54 produces a flap edge, such as the flap edge 58, with a tapered profile (e.g., radially decreasing in flap thickness from the anterior surface 46 of the cornea to a perimeter 60 of the flap bed 43).  This tapered profile allows the flap edge 58 to be tucked into the stromal region 44 to enhance the biomechanical integrity of the flap 41 when reintegrated with the cornea 40.  For example, the tucked flap edge 58 tends to resist surface tension that may be applied to the anterior surface 46 of the cornea.”] in the analogous art of reshaping the cornea utilizing laser beams [see para 4… “Reshaping the cornea of an eye can correct various vision impairments such as myopia, hyperopia, astigmatism, or the like.  Some procedures for reshaping the cornea utilize laser beams to photoalter a desired area of the eye.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to include a second region that is not perpendicular similarly to that disclosed by Tang as this helps prevent tissue regression after surgery.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett in view of Tang to have the second region be an uncurved be inclined more acutely than the first portion toward the axis of vision similarly to that disclosed by Raksi specifically this incline enhances biomechanical integrity.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz.
Juhasz discloses the invention substantially as claimed including all the limitations of claim 19 as discussed above. Also, Juhasz discloses the control device being programmed with the algorithm that controls the operation of the laser device such that the lenticular volume has a thickness range between 0-300 micrometers (.3 mm) for myopia and 0-150 micrometers for hyperopia (.15 mm) [see Col. 2 lines 42-54 At the present time, myopic corrections of up to approximately thirty diopters can be reasonably expected” and “corrections of hyperopic conditions can be made up to only about fifteen diopters” ... also see Col. 2 lines 28-32 of Juhasz “only approximately ten microns thick will result in a one diopter change”].
	However, Juhasz fails to disclose “wherein the zone of transition has a width of at least 0.1 mm”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz to have a thickness of .1mm-.3mm or less as this is a subset of 0-300 micrometers (0-.3mm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792